Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
 
Response to Amendments  
The amendment filed on 02/10/2022 has been entered. Claims 1 – 3, 5 – 6, and 8 – 10 remain pending. Claims 4 and 7 have been cancelled. The amendments find support in at least the original claim set, [0020], and Figure 2.
Applicant’s amendments to claim 9 has overcome the previous rejection of claims 9 – 10 under 112(a). The rejection has been withdrawn. 
Applicant’s amendments to claim 1 has overcome the previous rejection of claims 1 – 10 under 102 in view of Ishii (JP2017/045926).


Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 – 3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) by anticipated Oshima (JP2011/038133, using espacenet translation) as evidenced by Gonen (“Process Development for Metal Soaps, NPL, 2003)

Regarding claim 1, Oshima teaches a method of producing a dust core including a soft magnetic powder [0013] (meeting the claimed limitation of making a powder core). Oshima teaches the method includes mixing a soft magnetic powder with glass power and lubricant [0013] (meeting the claimed limitation of the mixing step) followed by a molding step (meeting the claimed molding step) [0013]. 
Oshima further teaches that the molded body is subjected to an annealing step [0013]. The annealing step is divided into three regions in which the first region/phase is heated to a temperature of 350°C or less in the atmosphere to degrease the molded body (meeting the claimed limitation of removing the lubricant) [0024] and then the temperature is increased to second region and the molded body is annealed to remove stress in a nitrogen atmosphere [0025] (meeting the claimed limitation of annealing the molded body in nitrogen gas after removing the lubricant).

Regarding claim 2, Oshima teaches the invention as applied above in claim 1. Oshima teaches that the lubricant used is zinc stearate [0014], which as evidenced by Gonen has a decomposition temperature of 250°C [See Gonen, page 6], and Oshima explicitly discloses in Table 2, that the degreasing is performed at 300°C, which is above the thermal decomposition temperature of zinc stearate. Therefore, Oshima meets the claimed limitation of claim 2. 

Regarding claim 3, Oshima teaches the invention as applied above in claim 2. Oshima teaches that the degreasing is performed at a temperature of 350°C or less [0024], which anticipates the claimed range. 

Regarding claim 5, Oshima teaches the invention as applied above in claim 1. Oshima teaches that the glass powder has a melting point of 365 – 440°C [0015] and shows in Table 2 that the annealing takes place at a temperature of 470°C [See Table 2], which meets the claimed limitation of annealing at a temperature above the melting point of the glass powder. 

Regarding claim 8, Oshima teaches the invention as applied above in claim 1. Oshima teaches that the first region of the annealing which is used to degrease the lubricant is heated at a temperature of 350°C or less [0024] and further teaches that the glass powder has a melting point of 365 – 440°C [0015], meet the claimed limitation of the removing step being below the melting point of the glass powder. 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5 – 6, and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (JP2017045926, cited in IDS 11/19/2019, using translation provided with said IDS) in further view of Takahashi (US2012/0092106), as evidenced by SDS of Stearamide

Regarding claim 1, Ishii teaches a method for producing a dust core (interpreted as “powder core” as claimed) [Title]. Ishii teaches an example including the steps of;
Mixing magnetic material, glass powder, and a lubricant [0032]
Molding the mixed powders to form a molded body [0037]
Annealing the molded body at a temperature of 750°C in a nitrogen atmosphere [0037]

Ishii does not explicitly teach a step of removing the lubricant in air.

Takahashi teaches a method of producing a magnetic body from Fe – Al – Si magnetic powder (soft magnetic material), including mixing with other powders, molding the powder, and the heat treating the mold powder [Abstract]. Takahashi further teaches that the heat treatment is above 600°C in an inert atmosphere (similar to the annealing of Ishii) [0043]. Additionally, Takahashi states that prior to the heat treatment the molded body can be degreased in a temperature range of 200 – 400°C in an oxidizing atmosphere in order to produce a thin oxide layer and thereby increase the insulation of the body which reduces eddy-current losses [0042]. Takahashi further shows that the oxidizing atmosphere for the degreasing may be the atmosphere (i.e. air) [0053].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Ishii and added a step of degreasing the lubricant prior to heat-treating/annealing in an oxidizing atmosphere, specifically the atmosphere (i.e. air), as taught by 

Regarding claims 2 – 3, Ishii in view of Takahashi teaches the invention as applied above in claim 1. Ishii teaches that the stearic acid amide is used as a lubricant and as evidenced by “SDS of Stearamide”, has a decomposition/vaporization temperature of approximately 250°C [0033 of Ishii, See page 4 of Stearamide SDS]. Takahashi teaches that the degreasing temperature is in a range of 200 – 400°C, which overlaps with temperatures greater than the decomposition temperature of stearic acid, meeting the claimed limitation of claim 2, and falls within the claimed range of claim 3 of 500°C or less.

Regarding claims 5 – 6, Ishii in view of Takahashi as evidenced by SDS of Stearamide teaches the invention as applied above in claim 1. Ishii teaches that the borosilicate glass is used and that it has a softening point of 505°C [0032]. Although Ishii states that 505°C is the “softening point” not the melting point, the instant invention refers to 500°C as the “melting point” of borosilicate based glass [See 0024 of the specification]. Therefore, the temperature of 505°C is interpreted to meet the broadest reasonable interpretation of “melting point” as claimed in claim 5, and Ishii teaches that the annealing takes place at 750°C [0037], which is above said “melting point” (meeting the claimed limitation of claim 5). The annealing takes place above 600°C (meeting the claimed limitation of claim 6) 

Regarding claim 8, Ishii in view of Takahashi as evidenced by SDS of Stearamide teaches the invention as applied above in claim 1. Ishii teaches that the borosilicate glass is used and that it has a softening point of 505°C [0032]. Although Ishii states that 505°C is the “softening point” not the melting point, the instant invention refers to 500°C as the “melting point” of borosilicate based glass [See 0024 of the specification]. Therefore, the temperature of 505°C is interpreted to meet the broadest 

Regarding claim 9, Ishii in view of Takahashi as evidenced by SDS of Stearamide teaches the invention as applied above in claim 1. Ishii further teaches the magnetic metal powder has an insulating film of aluminum oxide (Al2O3) [0032]. The melting point of aluminum oxide is 2,072°C which is greater than the borosilicate glass (with a melting temperature of 505°C), meeting the claimed limitation that the insulating film has a melting point higher than the melting point of the glass. 

Regarding claim 10, Ishii in view of Takahashi as evidenced by SDS of Stearamide teaches the invention as applied above in claim 9. Ishii teaches the magnetic metal powder has an insulating film of aluminum oxide (Al2O3) and uses borosilicate glass [0032]. The melting point of aluminum oxide is 2,072°C and the melting point of borosilicate glass is 505°C. The annealing takes place at 750°C, which falls between the melting point of the aluminum oxide (i.e. below) and the melting point of borosilicate glass (i.e. above), meeting the claimed limitation of claim 10. 


Response to Arguments
Applicant's amendments and arguments thereto, filed 02/10/2022 have overcome the previous rejection of claims 1 – 10 under 102 in view of Ishii (JP2017/045926). The rejection is withdrawn. The examiner agrees that Ishii does not teach performing a removing/degreasing step in air. 



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP2012/186255 – Manufacturing a dust core comprises a heat treatment with a first and second step in which the first step vaporizes molding resin in air and second step relieves strain in inert atmosphere

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735